At 10:14 p.m., March 27, 1998, Buckeye Lake Police Officer Matthew Shields was running an errand for another member of his department. He was in uniform, and traveling in his marked cruiser. He heard the sound of gravel from tires spinning, but didn't investigate further. However, as he traveled down Myers Avenue, a group of people flagged him down. They told him that a pickup truck had traveled down the road at a high rate of speed, run a stop sign, and nearly hit a woman who was walking her dog. The people pointed the pickup out to the officer, as it was still in sight, traveling down the road.
Patrolman Shields followed the pickup truck. While following the truck, he did not observe any unusual driving. He intended to catch up with the pickup truck, stop it, and question the driver. When the pickup was still a few blocks ahead of him, he activated his overhead lights in order to pick up speed a little bit. Appellant, Michael Miller, who was driving the pickup truck, pulled into a gas station. When the officer pulled into the station, appellant was getting out of the truck. Appellant walked around to the front of the truck, opened the hood, and started to check the oil.
Upon speaking with appellant, Patrolman Shields noticed an odor of an alcoholic beverage. When questioned, appellant stated that he had a couple of beers when he got off work that afternoon. After administering field sobriety tests, the patrolman placed appellant under arrest for driving while intoxicated. He agreed to take a breath test, and was found to have a breath alcohol concentration of .014 grams of alcohol per 210 liters of breath. He was then charged with driving while intoxicated.
Appellant moved to suppress the results of the breath test on the basis that the
The judgment of the Licking County Municipal Court is affirmed.
By Gwin, P.J., Hoffman, J., and Farmer, J., concur.
----------------------
----------------------
                                        ---------------------- JUDGES
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Licking County Municipal Court is affirmed.
----------------------
----------------------
                                        ---------------------- JUDGES